 1
 2
 3
 4
 5
 6
                         UNITED STATES DISTRICT COURT
 7
                       CENTRAL DISTRICT OF CALIFORNIA
 8
 9 JANICE L KERRIGAN,                         Case No.: 2:19-cv-02665-JEM
10               Plaintiff,                                 ORDER AWARDING
                                              EQUAL ACCESS TO JUSTICE ACT
11         vs.                                ATTORNEY FEES AND EXPENSES
                                              PURSUANT TO 28 U.S.C. § 2412(d)
12 ANDREW SAUL,                               AND COSTS PURSUANT TO 28
   Commissioner of Social Security,           U.S.C. § 1920
13
             Defendant
14
15
16         Based upon the parties' Stipulation for the Award and Payment of Equal
17 Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $2,900.00 as
19 authorized by 28 U.S.C. § 2412, and costs in the amount of $415.90 as authorized
20 by 28 U.S.C. § 1920, be awarded subject to the terms ofthe Stipulation.
21   DATE: ~,(~.v~-~` ~~ ~ '~ ~
22
                                  H ORABL JOHN E MCDE     OTT
23                               TED STATES MAGISTRATE JUDGE
24
25
26

                                           -1-
